UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT



                                      No. 95-40215
                                    Summary Calendar


UNITED STATES OF AMERICA,
                                                                         Plaintiff-Appellee,
                                           versus
ROMAN FELAN, III,
                                                                      Defendant-Appellant.



                       Appeal from the United States District Court
                           For the Southern District of Texas
                                   (C-94-CR-178-1)
                                    December 11, 1995


Before POLITZ, Chief Judge, SMITH and BARKSDALE, Circuit Judges.
PER CURIAM:*
       Roman Felan, III challenges the sufficiency of the evidence to support his conviction
by a jury for being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g). He
contends that the evidence presented was insufficient to prove that he possessed the pistol
which the officers found in his pickup truck.
       Felan is a convicted felon, having been convicted in Texas state court of four felony
drug offenses. He got into a verbal dispute, and then a physical altercation, with a man he

   *
    Local rule 47.5 provides: “The publication of opinions that have no precedential value
and merely decide particular cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal profession.” Pursuant to that Rule,
the Court has determined that this opinion should not be published.
believed was “messing around with” his estranged wife. During the fight he called out to his
male companion, who had been riding with him in his pickup truck, to get his gun. The
friend earlier had opened the truck’s console and found a pistol which he handled and then
returned to the console. Told that the police were coming, Felan called out to his friend to
put the gun away and the two quickly got into the pickup and sped away.
       The police followed and stopped Felan and found a pistol under the passenger seat
with rounds of live ammunition loose on the floorboard. The evidence adduced at trial
overwhelmingly established that Felan had exclusive possession of the pickup truck and that
the pistol was his. His challenge to the sufficiency of the evidence is totally without merit.
       AFFIRMED.




                                              2